Citation Nr: 0616831	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for peripheral vascular 
disease.  

3.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.  

4.  Entitlement to an initial compensable disability rating 
for diabetic neuropathy of the right lower extremity due to 
diabetes mellitus.  

5.  Entitlement to an initial compensable disability rating 
for diabetic neuropathy of the left lower extremity due to 
diabetes mellitus.  

6.  Entitlement to a compensable initial disability rating 
for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and later 
by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  The RO certified for appeal 
an issue of entitlement to an initial rating in excess of 20 
percent for "type II diabetes mellitus with peripheral 
neuropathy."  Based upon the applicable schedular criteria 
and factual record, the Board has rephrased this issue to 
better reflect the issue on appeal.  Furthermore, the issues 
of entitlement to service connection for coronary artery 
disease and peripheral vascular disease are listed on the 
title page for procedural purposes only.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.

In a statement received in November 2003, the veteran filed a 
claim of entitlement to service connection for peripheral 
neuropathy of "all extremities" secondary to diabetes 
mellitus.  The RO has not formally addressed the issue of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities as secondary to diabetes mellitus.  
During the hearing held in March 2005, the veteran raised 
claims for service connection for loss of use of a creative 
organ and a total disability rating based on individual 
unemployability.  These issues have not been developed or 
certified for appellate review.  The Board hereby refers 
those claims to the RO for initial adjudication.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires the use of 
insulin, but does not also require regulation of activities.  

2.  The veteran's peripheral neuropathy of the right lower 
extremity involves a wholly sensory deficit that is mild in 
degree.

3.  The veteran's peripheral neuropathy of the left lower 
extremity involves a wholly sensory deficit that is mild in 
degree.

4.  The veteran Hodgkin's disease had improved by the 
effective date of service connection (December 5, 2001), was 
no longer active, the veteran's treatment had been 
discontinued, and the disorder has not subsequently been 
productive of any residual impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
higher than 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

2.  The criteria for an initial 10 percent rating, but no 
higher, for diabetic peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.119, 4.120, 4.124, Diagnostic Codes 
7913, 8525, 8725 (2005).

3.  The criteria for an initial 10 percent rating, but no 
higher, for diabetic peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.119, 4.120, 4.124, Diagnostic Codes 
7913, 8525, 8725 (2005).

4.  The schedular criteria for a compensable initial 
disability rating for Hodgkin's disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Code 7709 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty To Notify and Assist

The Board finds that each of the four content requirements of 
a duty-to-assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The communications, such as a 
letter from the RO dated in November 2002 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was specifically requested in the letter to 
provide medical evidence showing treatment for these 
conditions since diagnosis, and evidence of the level of 
impairment caused by the diabetes.  The letter from the RO 
specifically advised him that it was his responsibility to 
support the claim with appropriate evidence, and that he 
should send information describing any additional evidence or 
the evidence itself to the RO.  Although the veteran was not 
provided the specific rating criteria until later when the 
statement of the case was issued, the Board concludes that 
this had no prejudicial effect and a remand is not required.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed Cir. Apr. 5, 2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Although the record reflects that the RO has not provided 
notice with respect to the effective-date elements of the 
claims, See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
there can be no failure-to-notify prejudice to the veteran 
because the claim for separate compensable evaluations for 
bilateral peripheral neuropathy have been granted with a 
single rating granted effective to the date of claim, and the 
claim for a higher level of compensation for diabetes 
mellitus is being denied.  As such, any question as to the 
effective date for increased compensation is moot.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
service medical records have been obtained.  The evidence 
includes his post service treatment records.  The veteran has 
had a hearing.  He has been afforded a disability evaluation 
examination by the VA.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Initial Disability Rating Higher
 Than 20 Percent For Diabetes Mellitus.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

The Unites States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119 (Diagnostic Code 7913) 
(2005).  Under that code, the 20 percent rating assigned 
contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  Id.  A higher 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The pertinent evidence in this case includes testimony given 
by the veteran during a hearing held in March 2005, VA 
outpatient medical treatment records, and the report of a VA 
disability evaluation examination.  The Board finds that the 
criteria for an initial rating higher than 20 percent for 
diabetes mellitus are not met as the evidence reflects that 
the veteran's diabetes mellitus does not require the 
regulation of activities.  However, the Board does find that 
the veteran is entitled to separate compensable evaluations 
for his service connected diabetic peripheral neuropathy of 
the right and left lower extremities.  In reaching this 
conclusion, the Board has considered testimony given by the 
veteran during the hearing held in March 2005.  He reported 
that his diabetes has resulted in peripheral neuropathy which 
affects his feet.  He also reported that he had weakness.  

The VA examination performed in October 2003 reflects that 
the veteran was not on insulin at that time.  However, a list 
of medications contained in VA computerized records reflects 
that the veteran was prescribed insulin in September 2004 
with instructions to inject 12 units under the skin three 
times a day.  Nevertheless, the other manifestation 
contemplated for a higher rating, specifically regulation of 
activities, is not shown.  The Board notes that the veteran 
did not make any reference to such restrictions in his 
testimony.  His diabetes treatment records are also negative 
for special instructions regarding his activities.  The 
report of a disability evaluation examination conducted by 
the VA in October 2003 reflects that when asked about 
restriction of activities, the veteran stated that his vision 
became poor if his blood sugar got too high and this could 
keep him from doing certain activities.  The Board notes, 
however, that the veteran did not describe ongoing medically 
necessary restriction of activities.  The preponderance of 
the evidence demonstrates that the veteran's diabetes 
mellitus requires the use of insulin, but does not also 
require regulation of activities.  Therefore, an initial 
rating in excess of 20 percent under Diagnostic Code 7913 is 
not warranted.

The veteran reported to a VA examiner in October 2003 to 
symptoms of tingling and needle sensation in the bottom of 
his feet with occasional numbness in both feet.  The VA 
examiner diagnosed the veteran with clinical diabetic 
neuropathy.  The examination report reflects that there were 
no diabetic skin changes in the lower extremities and 
neurologic examination showed no focal deficits.  Examination 
of the feet was unremarkable.  A VA medical treatment record 
dated in September 2004 showed that the veteran's sensation 
foot examination was normal.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8525 provides the rating criteria for 
paralysis of the posterior tibial nerve, and therefore 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Codes 8525, 8625, 8725 (2005).  Complete paralysis 
of the posterior tibial nerve, which is rated as 30 percent 
disabling, contemplates paralysis of all muscles of sole of 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; plantar 
flexion is impaired.  Id.  A disability rating of 20 percent 
is assignable for incomplete paralysis which is severe in 
degree.  Id.  A disability rating of 10 percent is assignable 
for incomplete paralysis which is moderate or mild in degree.  
Id.

The Board finds that the right and left lower extremity 
diabetic neuropathy symptoms are wholly sensory in nature and 
compatible with an incomplete paralysis of the posterior 
tibial nerve that is mild in degree.  His lay report of 
sensory changes in the feet is confirmed by a VA diagnosis of 
clinical diabetic neuropathy of the lower extremities.  
Accordingly, the Board finds that the veteran is entitled to 
a separate 10 percent rating for diabetic peripheral 
neuropathy of the right and left lower extremities as 
analogous to neuralgia under Diagnostic Code 8725.  The Board 
finds no evidence of organic changes, such as muscle atrophy, 
trophic changes, weakness of the lower extremities or feet, 
or neurologic deficits other than a sensory deficit, which 
would warrant a higher rating still. 

Accordingly, the Board concludes that the criteria for an 
initial rating higher than 20 percent for diabetes mellitus 
under Diagnostic Code 7913 is not warranted, but that 
separate initial 10 percent ratings for diabetic peripheral 
neuropathy of the right and left lower extremities is 
warranted.  The Board further finds that there is no 
indication that the severity of the disorder has varied so as 
to warrant staged ratings.  The Board has deemed the veteran 
as competent to describe his symptoms attributable to his 
diabetes mellitus and his diabetic peripheral neuropathy of 
the lower extremities, and has relied upon his report of 
symptoms to award separate compensable evaluations for the 
lower extremities.  The argument raised by the veteran's 
representative and the veteran that he manifested hair loss 
in the lower extremities due to the diabetic neuropathy 
cannot be considered competent evidence supportive of the 
claim as they are not shown to possess the requisite training 
to speak to issues of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  The preponderance of the lay and medical 
evidence is against a higher rating still, and the benefit of 
the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

II.  Entitlement To A Compensable Initial Disability Rating 
For Hodgkin's Disease.

Under the applicable rating criteria, Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2005).  The 
100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Id.  Six months after the 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Id.  
Any change in evaluation based on that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105.  Id.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on the residuals.  
Id.

During the hearing held in March 2005, the veteran testified 
that he had undergone chemotherapy and had to be followed by 
doctors on an ongoing basis, and had to have blood work done 
all the time.  He stated that as a result of the disorder he 
was sometimes sapped of every bit of strength in his body.  
He also reported that in addition to his fatigue, he also got 
sick a lot and he felt that this was attributable to his 
Hodgkin's.    

The medical evidence reflects that by the date service 
connection became effective (December 5, 2001) the disease 
was no longer active, and that the veteran's treatment had 
been discontinued.  In this regard, the Board notes that a VA 
record dated in March 2004 indicates that the veteran's last 
treatment with chemotherapy was in May 1998 and that he had 
been in complete remission.  The VA examination report of 
October 2003 also stated that the disorder appeared to be in 
remission.  There is no competent evidence that the disorder 
is currently productive of any disabling residuals.  The 
Board has noted that a VA medical record dated in September 
2004 reflects that the veteran complained of weakness and 
fatigue.  Significantly, however, following examination and 
blood tests, the assessment was as follows:

Hodgkin's disease:  Treated with chemotherapy, in 
complete remission.  No evidence of secondary 
malignancy noted.  Since the Hodgkin's disease is 
in remission, it is unlikely that the weakness and 
fatigue are related to the Hodgkin's disease 
itself.  

With respect to weight loss, it was noted in the VA record 
that the veteran indicated that it may be voluntary in 
nature.  The VA physician indicated that the veteran would be 
evaluated to determine whether the fatigue might be due to 
B12 or folate deficiency.  

The Board also notes that a VA record dated in September 2003 
also contains a medical opinion which, in essence, stated 
that the veteran's easy fatigability was not due to the 
Hodgkin's disease.  Thus, the only competent evidence shows 
that Hodgkin's disease is not productive of any residual 
impairment.  The veteran's personal beliefs that he currently 
manifests symptoms attributable to his Hodgkin's disease 
cannot be accepted as competent evidence in the case.  See 
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005).  
Accordingly, the Board concludes that the criteria for 
assignment of a compensable rating for Hodgkin's disease are 
not met.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial disability rating higher than 20 percent for 
diabetes mellitus is denied.  

An initial 10 percent rating, but not higher, for diabetic 
neuropathy of the right lower extremity is granted.

An initial 10 percent rating, but not higher, for diabetic 
neuropathy of the left lower extremity is granted.

A compensable initial disability rating for Hodgkin's disease 
is denied.  


REMAND

In his hearing testimony conducted at the RO in March 2005, 
the veteran expressed his disagreement with a decision of 
November 2004 which denied service connection for coronary 
artery disease and peripheral vascular disease.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (hearing transcript 
containing an oral statement of disagreement meets the 
statutory definition of a notice of disagreement).  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case (SOC) on the issues.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999) (holding that, where 
notice of disagreement is filed with decision and no 
statement of the case has been issued, the Board must remand, 
not refer, that issue to the RO for issuance of an SOC).

Accordingly, the issues are remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Issue an SOC in response to the 
notice of disagreement with the March 
2005 rating decision which denied service 
connection for coronary artery disease 
and peripheral vascular disease as 
secondary to exposure to Agent Orange in 
service or, alternatively, as secondary 
to service connected diabetes mellitus.

2.  Allow the veteran 60 days within the 
date of mailing of the SOC, or the 
remainder of the one year period from the 
date of notification of the decision 
being appealed, whichever period ends 
later, to perfect his appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b) (2005).  The veteran 
is hereby advised that the Board will 
only exercise appellate jurisdiction over 
this issue if he files a timely 
substantive appeal that complies with the 
provisions of 38 U.S.C.A. § 7105 (West 
2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


